United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 25, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-11418
                           Summary Calendar



UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

JOSE MARTIN RUIZ

                      Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 6:04-CR-31-5-C
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and PRADO, Circuit
Judges.

PER CURIAM:*

     Counsel appointed to represent Jose Martin Ruiz has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Although Ruiz was

informed of his right to respond, he has declined to do so.        Our

independent review of counsel’s brief and the record discloses no

nonfrivolous issue.   Accordingly, the motion for leave to

withdraw is GRANTED, counsel is excused from further



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No.
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.